
	

113 HR 2399 IH: Limiting Internet and Blanket Electronic Review of Telecommunications and Email Act
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2399
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. Conyers (for
			 himself, Mr. Amash,
			 Mr. Nadler,
			 Mr. Mulvaney,
			 Ms. Jackson Lee,
			 Mr. Broun of Georgia,
			 Mr. Johnson of Georgia,
			 Mr. Duncan of Tennessee,
			 Ms. Chu, Mr. Griffith of Virginia,
			 Ms. DelBene,
			 Mr. Jones,
			 Mr. Enyart,
			 Mr. Massie,
			 Ms. Gabbard,
			 Mr. McClintock,
			 Mr. Grijalva,
			 Mr. Pearce,
			 Mr. Holt, Mr. Radel, Ms. Lee
			 of California, Mr. Salmon,
			 Mr. McDermott,
			 Mr. Sanford,
			 Mr. McGovern,
			 Mr. O’Rourke,
			 Mr. Polis,
			 Ms. Sinema,
			 Mr. Welch, and
			 Ms. Lofgren) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent the mass collection of records of innocent
		  Americans under section 501 of the Foreign Intelligence Surveillance Act of
		  1978, as amended by section 215 of the USA PATRIOT Act, and to provide for
		  greater accountability and transparency in the implementation of the USA
		  PATRIOT Act and the Foreign Intelligence Surveillance Act of
		  1978.
	
	
		1.Short titleThis Act may be cited as the
			 Limiting Internet and Blanket
			 Electronic Review of Telecommunications and Email Act or
			 LIBERT-E
			 Act.
		2.Reforms to access
			 to certain business records for foreign intelligence and international
			 terrorism investigationsSection 501 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861) is amended—
			(1)in subsection
			 (b)(2)(A)—
				(A)in the matter
			 preceding clause (i)—
					(i)by
			 inserting specific and articulable before facts
			 showing;
					(ii)by
			 inserting and material after are relevant;
			 and
					(iii)by
			 striking clandestine intelligence activities and all that
			 follows and inserting clandestine intelligence activities and pertain
			 only to an individual that is the subject of such investigation; and;
			 and
					(B)by striking
			 clauses (i) through (iii);
				(2)in subsection
			 (c)(2)—
				(A)in subparagraph
			 (D), by striking ; and and inserting a semicolon;
				(B)in subparagraph
			 (E), by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following new subparagraph:
					
						(F)shall direct the
				applicant to provide notice to each person required to produce a tangible thing
				under the order of—
							(i)the right to
				challenge the legality of a production order or nondisclosure order (as defined
				in subsection (f)) by filing a petition in accordance with subsection (f);
				and
							(ii)the procedures to
				follow to file such a petition in accordance with such
				subsection.
							;
				and
				(3)in subsection
			 (f)(2)—
				(A)in subparagraph
			 (A)—
					(i)in
			 clause (i)—
						(I)in the first
			 sentence, by striking production order and inserting
			 production order or nondisclosure order; and
						(II)by striking the second sentence; and
						(ii)in
			 clause (ii) in the third sentence, by striking production order or
			 nondisclosure order and inserting order; and
					(B)in subparagraph
			 (C)—
					(i)by
			 striking clause (ii); and
					(ii)by
			 redesignating clause (iii) as clause (ii).
					3.Additional
			 disclosures to Congress and the public
			(a)In
			 generalSection 601 of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1871) is amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting after
			 subsection (d) the following new subsection:
					
						(e)Additional
				disclosures to Congress and the public
							(1)All Members of
				CongressNot later than 45
				days after the date on which the Attorney General submits a report, decision,
				order, opinion, pleading, application, or memoranda of law under subsection (a)
				or (c), the Attorney General shall make such report, decision, order, opinion,
				pleading, application, or memoranda of law available to all Members of Congress
				(including the Delegates and Resident Commissioner to the Congress) in a manner
				consistent with the protection of national security.
							(2)Unclassified
				summaries of decisions, orders, or opinionsNot later than 180
				days after the date on which the Attorney General submits a decision, order, or
				opinion under subsection (c), the Attorney General shall make publicly
				available an unclassified summary of such decision, order, or
				opinion.
							.
				(b)Submissions made
			 prior to date of enactment
				(1)All Members of
			 CongressNot later than 45
			 days after the date of the enactment of this Act, the Attorney General shall
			 make each report, decision, order, opinion, pleading, application, or memoranda
			 of law submitted under subsection (a) or (c) of section 601 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) prior to the date of the
			 enactment of this Act available to all Members of Congress (including the
			 Delegates and Resident Commissioner to the Congress) in a manner consistent
			 with the protection of national security.
				(2)Unclassified
			 summaries of decisions, orders, or opinionsNot later than 180 days after the date of
			 the enactment of this Act, the Attorney General shall make publicly available
			 an unclassified summary of each decision, order, or opinion submitted under
			 section 601(c) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1871(c)) prior to the date of the enactment of this Act.
				4.Report on impact
			 of provisions relating to access to certain business records and targeting
			 non-United States persons outside of the United States on privacy of persons
			 located in the United States
			(a)ReportNot later than one year after the date of
			 enactment of this Act, the Inspector General of the Department of Justice and
			 the inspector general of each element of the intelligence community authorized
			 to acquire information pursuant to an order under section 501 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) or an order or
			 determination under section 702 of such Act (50 U.S.C. 1881a) on or after
			 October 26, 2001, shall jointly submit to Congress a report on the impact of
			 acquisitions made under such section 501 or such section 702 on or after
			 October 26, 2001, on the privacy interests of United States persons.
			(b)ContentsThe
			 report required by subsection (a) shall include the following
				(1)An assessment of
			 the impact that implementation of section 501 (as in effect on or after October
			 26, 2001) and section 702 of the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1861, 1881a) has had on the privacy of persons inside the United
			 States.
				(2)An assessment of
			 the extent to which acquisitions made under such section 501 and such section
			 702 have resulted in the acquisition or review of the contents of
			 communications of persons located inside the United States, including—
					(A)the number of
			 persons located inside the United States who have had the contents of their
			 communications acquired under such section 501 or such section 702, and the
			 number of persons located inside the United States who have had the contents of
			 their communications reviewed under such section 501 or such section 702;
			 or
					(B)if it is not
			 possible to determine such numbers, the estimate of the inspectors general of
			 such numbers made using representative sampling or other analytical
			 techniques.
					(3)A review of the
			 inspectors general of incidents of non-compliance with such section 501 or such
			 section 702, with a particular focus on any types of non-compliance incidents
			 that have recurred, and the impact of such non-compliance on the privacy of
			 persons inside the United States.
				(c)Disclosure to
			 the publicNot later than 180 days after the date on which the
			 report required by subsection (a) is submitted, the Inspector General of the
			 Department of Justice shall make such report available to the public, with any
			 redactions limited to those that are necessary to protect properly classified
			 information.
			(d)Intelligence
			 community definedIn this section, the term intelligence
			 community has the meaning given the term in section 3(4) of the National
			 Security Act of 1947 (50 U.S.C. 3003(4)).
			5.Form of assessments of
			 procedures targeting certain persons located outside the United
			 StatesSection 702(l) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a) is amended by
			 adding at the end the following new paragraph:
			
				(4)Form of
				assessments and reviewsEach
				assessment or review required under paragraph (1), (2), or (3) shall be
				submitted or provided in unclassified form, but may include a classified
				annex.
				.
		
